Citation Nr: 0503035	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected bilateral high frequency sensorineural 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which granted the veteran service 
connection for bilateral sensorineural hearing loss; a 
noncompensable disability rating was assigned.

In September 2003, a motion to advance this case on the 
Board's docket was granted.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900 (2004).

Procedural History

This claim was previously before the Board in October 2003.  
At that time, the claim was remanded to afford the veteran 
proper VCAA notification.  After this development was 
completed, the case was returned to the Board.  


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is currently 
manifested by no more than level I hearing impairment in the 
right ear and level III hearing impairment in the left ear.

2.  The evidence does not show that the veteran's bilateral 
hearing loss disability is so exceptional or unusual that 
referral for extraschedular consideration by designated 
authority is required.




CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2004).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected bilateral hearing loss.  Essentially, he contends 
that he has severe hearing loss, particularly in his left 
ear, and he should be compensated for such.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the December 2002 rating decision, the June 2003 
statement of the case (SOC) and the September 2004 
supplemental statement of the case (SSOC) of the pertinent 
law and regulations, of the need to submit additional 
evidence on his claim, and of the particular deficiencies in 
the evidence with respect to his claim. 

More significantly, pursuant to the Board's October 2003 
remand a letter was sent to the veteran in March 2004, with a 
copy to his representative, which was specifically intended 
to address the requirements of the VCAA.  The letter stated 
that in order to establish entitlement to an increased 
evaluation for a service-connected disability, the evidence 
must show that the service-connected disability has gotten 
worse.  The letter listed in great detail the kinds of 
evidence which would support the claim, including medical 
reports and lay statements.  See the March 4, 2004 letter 
from the VA Appeals Management Center (AMC) to the veteran, 
page 2.

Thus, the letter, in conjunction with the December 2002 
rating decision, the June 2003 SOC and the September 2004 
SSOC, not only notified the veteran of the evidence already 
of record, but also notified him specifically of the 
additional evidence that was needed in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the RO informed the veteran that VA was 
responsible for getting relevant records from any Federal 
agency, which "may include medical records from the 
military, from VA hospitals (including private facilities 
where VA authorized treatment), or from the Social Security 
Administration."  The letter also informed the veteran that 
VA would assist him by providing a medical examination or 
getting a medical opinion if such was deemed necessary in 
order to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2004 letter told the veteran that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency, which "may include records from State or 
local governments, private doctors or hospitals, or current 
or former employees."  Enclosed with the March 2004 letter 
were copies of VA Form 21-4142, Authorization for the Release 
of Information.  The veteran was asked to complete one for 
each private physician or hospital where he was treated for 
hearing loss.  The letter explained to the veteran that it 
was ultimately his responsibility to make sure these non-
Federal records were received. 

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2004 letter requested the 
veteran "Send us recent (preferably within the past twelve 
months) medical records." 
The veteran was also instructed to send "your own statement.  
This should completely describe your symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by your disability."  
The Board believes that this request substantially complies 
with the requirements of 38 C.F.R. § 3.159(b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

The Board finds that the March 2004 letter, along with the 
December 2002 rating decision, the June 2003 SOC and the 
September 2004 SSOC, properly notified the veteran of the 
information, and medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the Secretary would attempt to obtain on behalf of 
the veteran.  The Board notes that, even though the March 
2004 letter requested a response within 60 days, it also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of this claim, which was by rating decision in December 2002.  
As has been discussed above, in March 2004 the veteran was 
provided with VCAA notice per the instruction of the Board.  
The AMC subsequently readjudicated the claim in a September 
2004 SSOC.  Thus, any procedural defect has been rectified.  

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The record contains a private audiogram 
dated in February 2003 submitted by the veteran; as noted 
above the veteran has indicated that there is no other 
evidence to support his claim.  The veteran was provided with 
a VA medical examinations in November 2002 and May 2003, the 
results of which will be referred to below.  The reports of 
the medical examinations reflect that the examiners recorded 
his past medical history, noted his current complaints, 
conducted physical examinations and rendered appropriate 
diagnoses and opinions.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  In an April 2004 VA Form 21-4138 
the veteran indicated that he had no further evidence. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings".  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Specific schedular criteria - hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
vertical lines in Table VI (in 38 C.F.R. § 4.85) represent 
nine categories of the percentage of discrimination based on 
the controlled speech discrimination test.  The horizontal 
columns in Table VI represent nine categories of decibel (dB) 
loss based on the pure tone audiometry test.  The numeric 
designation of impaired hearing (Levels I through XI) is 
determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  
See 38 C.F.R. § 4.85 (2004).  

Effective June 10, 1999, regulatory changes were made to the 
schedule for rating disabilities pertaining to diseases of 
the ear, including the criteria for evaluating hearing loss.  
The Board notes that the veteran's initial claim for service 
connection for bilateral hearing loss was received in April 
2002, after the amended regulations became effective.  Thus, 
the veteran's claim will be evaluated in accordance with the 
amended regulations only.  See VAOPGCPREC 3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service medical records show that he was a 
mortar gunner and mortar squad leader.  The veteran's 
separation examination prior to discharge showed normal 
hearing.  There are no pertinent records for many decades 
after service.

The veteran filed an initial claim of entitlement to service 
connection for hearing loss in April 2002.  On VA 
audiological evaluation in November 2002, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	20	15	60	85	85	61
Right (dB)	20	20	50	70	70	53

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  

In a December 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, evaluated as 
noncompensably disabling from April 30, 2002.  The grant of 
service connection was based on the November 2002 VA 
examination results and an etiological opinion that the 
veteran's bilateral hearing loss was etiologically related to 
service.

The veteran submitted results from a February 2003 private 
audiological examination; however, the report contains an 
uninterpreted audiogram, which the Board may not consider as 
evidence.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
[the Board may not interpret graphical representations of 
audiometric data]; see also Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  The RO sent the veteran a letter in May 2003 
stating its inability to interpret the results of the private 
audiogram, but noted that it appeared that the veteran had a 
higher level of hearing loss than demonstrated during the 
November 2002 VA examination.  To resolve the issue, the RO 
scheduled the veteran for a second audiological examination 
to ensure proper measurement of the veteran's audiological 
impairment.




On VA audiological evaluation in May 2003, puretone 
thresholds, in decibels (db), were as follows:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left (dB)	25	15	65	85	85	63
Right (dB)	25	25	50	70	70	54

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear.  The 
examiner noted that these findings and the results from the 
private audiogram from February 2003 were not significantly 
different from the results of the November 2002 VA 
examination. 

Analysis

Schedular rating

The veteran seeks entitlement to a higher disability rating 
for his service-connected bilateral hearing loss.  As 
indicated above, the resolution of this issue involves 
determining the level of acuity in each ear.

As noted above, the February 2003 results cannot be used in 
rating the veteran's hearing loss.  The Board notes that the 
May 2003 VA examiner reviewed the February 2003 results and 
determined that they were similar to previous audiological 
findings; therefore, there will be no prejudice to the 
veteran to proceed to the merits of the claim based on VA 
examination results alone.  Accordingly, the Board will rate 
the veteran's right ear hearing loss based on data from the 
November 2002 and May 2003 VA audiometric studies.

The determination of hearing impairment in this case must be 
made using Table VIA, which is based solely on puretone 
threshold average, due to the lack of speech discrimination 
scores based on inconsistent results.  See 38 C.F.R. 
§ 4.85(c) (2004).  A review of the results of the November 
2002 and May 2003 VA audiology examinations shows that 
application of the levels of hearing impairment in each ear 
to Table VII at 38 C.F.R. § 4.85 warrants a noncompensable 
disability rating.  That is, the combination of level I in 
the better ear with level III in the poorer ear results in a 
noncompensable disability rating.

The Board has also notes that these test results do not 
require consideration of exceptional patterns of hearing 
impairment under subsections (a) or (b) of 38 C.F.R. § 4.86 
[thresholds of 55 or greater for all four Hertz frequencies, 
or 30 or less at the 1000 Hertz frequency and 70 or greater 
at the 2000 Hertz frequency].  In this case, the left ear 
shows thresholds of 55 or greater in three of the 
frequencies, but not all four frequencies.  38 C.F.R. 
§ 4.86(a) thus is not applicable.  In addition, there is not 
70 or greater at the 2000 frequency, so (b) is also 
inapplicable.

The Board acknowledges that the examination reports document 
that the veteran has diminished hearing.  This is not in 
dispute; service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2004).  With respect to 
the assignment of an increased rating, the question which 
must be answered by the Board is whether the schedular 
criteria have been met.  The schedular criteria are specific, 
and as explained above the veteran's hearing loss is not of 
sufficient severity to warrant a compensable rating.  See 
Lendenmann, 3 Vet. App. at 349.

Fenderson considerations

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
hearing loss has not changed appreciably since the veteran 
filed his claim.  There appears to have been no findings and 
no evidence which would allow for the assignment of a 
compensable disability rating at any time during the period 
of time here under consideration.  Based on the record, the 
Board finds that a noncompensable disability rating was 
properly assigned for the entire period from the date of 
service connection, April 30, 2002.

Extraschedular rating consideration

In the June 2003 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  
38 C.F.R. § 3.321(b)(1) (2004).

There is no evidence of an unusual clinical picture, symptoms 
which are out of the ordinary, or any other factor which 
could be characterized as exceptional or unusual regarding 
the veteran's hearing loss.  Although the veteran claims to 
have a severe hearing loss in his left ear, the medical 
evidence of record, including the November 2002, February 
2003 and May 2003 audiological examination reports, contains 
no statement from any examiner that the veteran's hearing 
loss disability is in any way out of the ordinary clinically.  
There also is no evidence of hospitalization for hearing 
loss, either in the recent or the remote past.  

With respect to interference with employment, there is no 
indication that the veteran's hearing loss disability 
interferes with his ability to work.  The veteran is 81 years 
of age, there is no indication that he is employed or has 
been for years, and there is no indication that he left 
employment due to his hearing loss.  
In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture, 
and the veteran has identified none.  Accordingly, a referral 
for extraschedular evaluation is not warranted for the 
veteran's bilateral hearing loss disability.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increased rating. The benefits 
sought on appeal are accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected bilateral hearing loss is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


